990 So.2d 658 (2008)
Douglas Alan McCRORY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-2027.
District Court of Appeal of Florida, Fourth District.
September 10, 2008.
*659 Douglas Alan McCrory, Arcadia, pro se.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Douglas McCrory appeals from a civil commitment proceeding initiated by the Department of Children and Families under the Jimmy Ryce Act. We reverse the trial court's assessment of fees and costs against McCrory in accordance with this court's recent opinion in Chapman v. State, 974 So.2d 625, 626-27 (Fla. 4th DCA 2008), in which we held that "the trial court lacks the power to impose costs or fees in a Jimmy Ryce proceeding, because the authority to tax them as costs against the involuntarily committed defendant is not authorized by statute."
We affirm on all other grounds raised by McCrory and note that McCrory's ineffective assistance of counsel argument is not cognizable in this court. We are in agreement with the first and second districts in concluding that claims of ineffective assistance of trial counsel in a Jimmy Ryce proceeding must be raised by petition for writ of habeas corpus, filed in the circuit where custody lies, absent a procedural rule equivalent to Florida Rule of Criminal Procedure 3.850. See Ivey v. Dep't of Children & Family Servs., 974 So.2d 480, 483 (Fla. 2d DCA 2008) (citing Manning v. State, 913 So.2d 37, 38 (Fla. 1st DCA 2005)).
Affirmed in Part; Reversed in Part.
WARNER, STEVENSON and MAY, JJ., concur.